NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KARL A. KUMMER,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1587
                                            )
THE BANK OF NEW YORK MELLON                 )
f/k/a THE BANK OF NEW YORK, AS              )
SUCCESSOR TRUSTEE TO                        )
JPMORGAN CHASE BANK, N.A.,                  )
AS TRUSTEE FOR THE                          )
CERTIFICATEHOLDERS OF BEAR                  )
STEARNS ALT-A TRUST 2005-1                  )
MORTGAGE PASS-THROUGH                       )
CERTIFICATES SERIES 2005-1.,                )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Manatee
County; Lon Arend, Judge.

Karl A. Kummer, pro se.

Kimberly S. Mello and Vitaliy Kats of
Greenberg Traurig, P.A., Tampa, for
Appellee.


PER CURIAM.

             Affirmed.

NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.